June 4, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   KHYATI UNDAVIA, MINU RX, LTD., AND MINU GP, LLC, Appellants

NO. 14-15-00378-CV                          V.

     AVANT MEDICAL GROUP, P.A. D/B/A INTERVENTIONAL SPINE
     ASSOCIATES AND BRETT L. GARNER D/B/A ALLIED MEDICAL
                       CENTERS, Appellees
                ________________________________

      This cause, an interlocutory permissive appeal from a partial summary
judgment order in favor of appellees, Avant Medical Group, P.A. d/b/a
Interventional Spine Associates and Brett L. Garner d/b/a Allied Medical Centers,
signed, April 24, 2015, was heard on the transcript of the record. The record
shows that the requirements for a permissive appeal pursuant to Section 51.014 of
the Texas Civil Practice and Remedies Code have not been satisfied. Accordingly,
we deny the petition and DISMISS the appeal for want of jurisdiction.

       We order appellants, Khyati Undavia, Minu RX, Ltd., and MINU GP, LLC,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.